UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

 

USDC SDNY
UNITED STATES OF AMERICA, Oo NONICALLY FILED
v. Date FLED: BUEROFO _
UZAIR PARACHA, Case No. 03-CR-1197 (SHS)
Defendant.
oY

~{_PROPOSED] ORDER TO UNSEAL DOCUMENTS
IT IS HEREBY ORDERED THAT the following documents be unsealed and docketed
publicly:

- ~-The-Government’s letter of March 13,2020,

 

- ~The Court’s order, dated March 13, 2020, permitting Mr. Paracha’s release into the custady
oflawenforcementagents:—

- The Government’s letter of March 4, 2020.

- ~The parfies’ jomt request regarding unsealing,dated-February 13; 2020 (filed by Attorney
Ramzi Kassém on behalf of beth.parties).

- --“franscript of January 3; 2020 heariag.

- Mr, Paracha’s letter of December 30, 2019 (filed by Mr. Kassem).

- Mr. Paracha’s two letters of December 27, 2019 (filed by Attorney Joshua Dratel).
- The Government’s letter of December 27, 2019.

- Transcript of December 20, 2019 hearing.

- The Government’s letter of December 16, 2019.

- The Government’s letter of December 12, 2019, along with its attachments (draft nolle
prosequi, agreement, affidavit, and redacted Form 1-407).

- The Government’s letter of December 2, 2019,

 

 

 

 

 
Date:

Unclassified / redacted transcript of October 18, 2019 hearing pursuant to CIPA sec. 2.
ECF No. 94, Mr, Paracha’s motion for a new trial, dated November 21, 2008.

ECF No. 98, Government’s opposition to Mr. Paracha’s motion for a new trial, dated
February 6, 2009.

ECF No. 100, Mr. Paracha’s reply in further support of motion for a new trial, dated March
17, 2009.

ECF No. 114, letter (filed by Mr. Dratel) in further support of Fed, R. Crim. P, 33 Motien
for a New Trial (Apr. 20, 2009).

ECF No. 116, Government’s Opposition, dated April 20, 2018, to defense letter dated April
2, 2018.

ECF No. 177, letter dated April 2, 2018 and its exhibits (filed by Mr. Dratel).

Ly
464

HON. SIDNEY Hi. STEIN
United States District Judge
Southern District of New York

March 16, 2020

  

 
